DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:   
It is suggested to amend the claims to 
“2. (Currently Amended) The tool brake of claim 1, wherein the pad assembly is configured to extend[[s]] the plurality of arms through to the plurality of windows when operatively aligned with the plurality of windows.”  
“9. (Currently Amended) The tool brake of claim 1, wherein the tool brake is configured  to operatively extend the plurality of arms through the plurality of windows simultaneously with [[a]] the setting of a bridge plug.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20150285017 A1 to Coles.
Coles discloses
1. (Currently Amended) A tool brake100 for (“use with a tool string positionable in a horizontal well” is considered intended use) comprising: 
a tool brake housing 102 having a first end and a second end, the housing configured to receive a pad assembly (104) therewithin and configured with a plurality of windows 126; and 
a pad assembly 104 having a plurality of arms 106 operatively extendable from a closed position(Figure 3c) to an open position(Figure 3a) through the plurality of windows for providing a lateral force to a wellbore casing to resist slippage of the tool string [0017];( Note the limitation of  “when the tool string is repositioned in the horizontal well, a force is exerted on the tool string greater than the lateral force of the engaged tool brake against the wellbore casing so as to pull the tool string along the wellbore casing; wherein the lateral force of the tool brake against the wellbore casing inhibits slippage of the tool string when the tool string is repositioned while the tool brake is engaged” is considered to be the  intended function/use of the apparatus "[A]pparatus claims cover what a device is, not what a device does" MPEP 2114. A functional claim limitation is considered met if the apparatus of the prior art can perform the function. See [0015], [0017-0018], the prior art tool creates a friction between the tool and the casing to produce a braking force where the hoisting mechanisms is stopped when the tool is at the target depth. This is interpreted as the tool is designed to move while the frictional pads are engaged and the holding force is overcome by the pulling force on the tool until the force is reduced at the target depth. Thus, Coles is interpreted as capable of the claimed functional use)
2. (Currently Amended) The tool brake of claim 1, wherein the pad assembly extends the plurality of arms through to the plurality of windows when operatively aligned with the plurality of windows (see figures 3C and 3A, [0017]).
3. The tool brake of claim 1, wherein the tool brake housing or the pad assembly is configured to move in relation to the other to operatively align the plurality of arms with the plurality of windows thereby permitting the plurality of arms to extend through the plurality of windows. (Figures 3a, 3c)
4. The tool brake of claim 1, wherein the tool brake 100 is attachable at the first end to a setting tool and the tool brake is attachable at the second end to a setting sleeve. (Figure 2, [0015], the tool is capable of being attached to other tools, and this the limitation is met.  Furthermore, Coles discloses a setting tool 120)
5. The tool brake of claim 1, wherein the pad assembly comprises an actuating mechanism 104 to extend the plurality of arms thereby providing the lateral force against the wellbore casing. [0015]
6. The tool brake of claim 5, wherein the actuating mechanism generates the lateral force solely from within the tool brake housing. (As best understood, the force provided by 124, which is contained in the housing- see [0015-0016])
7. The tool brake of claim 5, wherein the actuating mechanism comprises a spring. (124, figure 3A)
8. The tool brake of claim 5, wherein the pad assembly has a first end connectable to a lower portion of a setting tool, and the pad assembly, has a second end connectable to a bridge plug adapter. (Figure 2, this limitation is considered met, as the tool is capable of being attached to other tools, such as well tool 20b and conveyance 15, and the limitation only requires “connectable”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150285017 A1 to Coles in view of US 20090071659 A1 to Spencer.
Regarding claim 10: Coles discloses the arms 106 are pivotally coupled to the actuating mechanism, however does not explicitly detail wherein the pad assembly includes a plurality of circular guides to position the pad assembly within the tool brake housing
Spencer teaches a similar extendable device with a plurality of circular guides to position the pad assembly within the tool brake housing (element 47 “pivot pin” appears to be circular, and guides the pad assembly during extension and retraction).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Coles to have pivot pins in the style of Spencer to allow his arms to extend, in view of Spencer, as this is a well-known meant to allow an arm to pivot outwards, and would yield predicable results.

Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered.
The prior claim objections, 102 rejection based on Spencer and 112 rejections have been withdrawn in view of the amendments, however the amendments have introduced a few new issues, see claim objections above.
Furthermore, US 20150285017 A1 to Coles, is interpreted as disclosing the claimed intended functions of applicant’s tool brake. (see above)

Allowable Subject Matter
Claims 11-20 are allowed.
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Note claim 9 is interpreted as rewritten above with respect to the claim objections, and is interpreted as requiring a bridge plug that is configured to be set simultaneously with the extending of the plurality of arms through the plurality of windows, this simultaneity setting of the bridge plug is the feature not disclosed in the prior art)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040011533 A1 discloses a breaking mechanism for a tool string.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674